DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on October 26, 2021 is acknowledged. Currently Claims 21-40 are pending. Claims 21, 28, and 35 has been amended.

	Applicant's arguments with respect independent claims 21, 28, and 35 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 21, 28, and 35 results in a different scope than that of the originally presented claims 21, 28, and 35 respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 26-30, 33-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. US2005/0179926 hereinafter referred to as Nishikawa in view of Burgess, “Print Only Selected Text from Web Pages” https://www.howtogeek.com/howto/uncategorized/print-only-selected-text-from-web-pages/  published April 14, 2007 hereinafter referred to as Burgess and Chapin et al. US2003/0231328 hereinafter referred to as Chapin.


As per Claim 21, Nishikawa teaches a method comprising: 
detecting, by the computer system, an initiation of a first printing operation to print the selection of content to print, wherein one or more subsequent print-related user interfaces is displayed, by the computer system, in response to the initiation of the first printing operation; (Nishikawa, Paragraph [0167], the dialog of the print driver as seen in Figure 9 shown where settings that affect print content is selected such as stamp, paper size, layout, magnification when the print job is initiated)
identifying, by the computer system, one or more features of the selection of content to print; (Nishikawa, Paragraph [0167], the dialog of the print driver as seen in Figure 9 shown where settings that affect print content is selected such as stamp, paper size, layout, magnification. Print process is started where a background print process is carried out using those settings. The spool file manager designate the dialog to be spooled to the intermediate file format to be printed)
determining, by the computer system, one or more print settings based on the identified one or more features of the selection of content to print; (Nishikawa, Paragraph [0167], the dialog of the print driver as seen in Figure 9 shown where settings that affect print content is selected such as stamp, paper size, layout, magnification. Print process is started where a background print process is carried out using those settings. The spool file manager designate the dialog to be spooled to the intermediate file format to be printed)
	Nishikawa does not explicitly teach 2identifying, by a computer system, a selection of content, which has been 3loaded, to print, wherein the selection of content to print comprises a portion of content; 
	Burgess teaches identifying, by a computer system, a selection of content to print, wherein the selection of content to print comprises a portion of content; 
2identifying, by a computer system, a selection of content, which has been 3loaded, to print, wherein the selection of content to print comprises a portion of content; (Burgess, Page 1-2, load a website, using the mouse to highlight the specific information you want to print out with your mouse… Feature is available in web browser such as Firefox and Internet Explorer)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Burgess into Nishikawa because by providing means to select content to be printed will allow the user to visually pick content to be printed.
	Nishikawa in view of Burgess does not explicitly teach in response to determining the one or more print settings based on the identified one or more features, assigning, by the computer system, a print device to print the selection of content to print; and 
in response to determining the one or more print settings based on the identified one or more features, initiating, by the computer system, printing of the selection of content to print via the print device.  
Chapin teaches in response to determining the one or more print settings based on the identified one or more features, assigning, by the computer system, a print device to print the selection of content to print; and (Chapin, Paragraph [0008], route print job based on user selected properties to a printer that satisfied the criteria)
in response to determining the one or more print settings based on the identified one or more features, initiating, by the computer system, printing of the selection of content to print via the print device.  (Chapin, Paragraph [0008], route print job based on user selected properties to a printer that satisfied the criteria and prints the print job by converting the print job to printer data format of the printer)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chapin into Nishikawa in view of Burgess because by utilizing multiple printers with different routing criteria will be more efficient than the use of a printer as seen in Nishikawa.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 21.


As per Claim 22, Nishikawa in view of Burgess and Chapin teaches the method of claim 21, wherein: a first application executing on the computer system: identifies the selection of content to print; and initiates the printing of the selection of content to print via the print device; (Burgess, Page 1-2, load a website, using the mouse to highlight the specific information you want to print out with your mouse… Feature is available in web browser such as Firefox and Internet Explorer) and a second application executing on the computer system: causes the computer system to display the selection of content to print;  2USSN 16/797,508 Preliminary Amendment causes the computer system to display one or more of the subsequent print-related user interfaces in response to the initiation of the first printing operation; and causes the computer system not to display the print-related user interfaces during the printing of the selection of content.  (Burgess, Page 1-2, load a website, using the mouse to highlight the specific information you want to print out with your mouse… Feature is available in web browser such as Firefox and Internet Explorer and Chapin, Paragraph [0008])
The rationale applied to the rejection of claim 21 has been incorporated herein. 

As per Claim 23, Nishikawa in view of Burgess and Chapin teaches the method of claim 22, wherein: the second application is a browser application; and the first application is configured to execute as a first process concurrently when the browser application is executing in a foreground of a computing session on the computer system. (Burgess, Page 1-2, load a website, using the mouse to highlight the specific information you want to print out with your mouse… Feature is available in web browser such as Firefox and Internet Explorer and Chapin, Paragraph [0008])
The rationale applied to the rejection of claim 22 has been incorporated herein. 

As per Claim 26, Nishikawa in view of Burgess and Chapin teaches the method of claim 21, wherein the selection of content to print comprises a highlighted portion of a webpage. (Burgess, Page 1-2, load a website, using the mouse to highlight the specific information you want to print out with your mouse… Feature is available in web browser such as Firefox and Internet Explorer)
The rationale applied to the rejection of claim 21 has been incorporated herein.

As per Claim 27, Nishikawa in view of Burgess and Chapin teaches the method of claim 21, the method further comprising: identifying, by the computer system, a second selection of content to print; identifying, by the computer system, one or more features of the second selection of content to print; determining, by the computer system, one or more print settings based on the identified one or more features of the second selection of content to print; in response to determining the one or more print settings based on the identified one or more features, assigning, by the computer system, a second print device to print the second selection of content to print, wherein the second print device is different than the print device; 
initiating, by the computer system, the printing of the second selection of content to print via the assigned second print device, wherein initiating the printing comprises bypassing the subsequent print-related user interfaces such that the print-related user interfaces are not displayed during the printing of the second selection of content to print.  (Chapin, Paragraph [0008], route print job based on user selected properties to a printer that satisfied the criteria and prints the print job by converting the print job to printer data format of the printer and (Burgess, Page 1-2, load a website, using the mouse to highlight the specific information you want to print out with your mouse… Feature is available in web browser such as Firefox and Internet Explorer)
The rationale applied to the rejection of claim 21 has been incorporated herein. 

As per Claim 28, Claim 28 claims a computer system, comprising:  3USSN 16/797,508Preliminary Amendmentone or more processors; and a memory communicatively coupled with and readable by the one or more processors and having stored therein processor-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform the method as claimed in Claim 21. Therefore the rejection and rationale are analogous to that made in Claim 21.

As per Claim 29-30 and 33-34, Claims 29-30 and 33-34 claims the same limitation as Claims 29-30 and 33-34 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 22-23 and 26-27.
As per Claim 35, Claim 35 claims a non-transitory computer-readable medium having stored thereon a series of instructions for causing a computer system to perform one or more operations, the instructions comprising to perform the method as claimed in Claim 21. Therefore the rejection and rationale are analogous to that made in Claim 21.

As per Claim 36-37 and 40, Claims 36-37 and 40 claims the same limitation as Claims 22-23 and 27 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 22-23 and 27.

Claims 24-25, 31-32 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. US2005/0179926 hereinafter referred to as Nishikawa et al. US2005/0179926 hereinafter referred to as Nishikawa in view of Burgess, “Print Only Selected Text from Web Pages” https://www.howtogeek.com/howto/uncategorized/print-only-selected-text-from-web-pages/  published April 14, 2007 hereinafter referred to as Burgess and Chapin et al. US2003/0231328 hereinafter referred to as Chapin as applied to Claims 21, 23, 28, 30, 37 and 36 respectively and further in view of Nohgawa et al. US2005/0137883 hereinafter referred to as Nohgawa

As per Claim 24, Nishikawa in view of Burgess and Chapin teaches the method of claim 23, 
Nishikawa in view of Burgess and Chapin does not explicitly teach wherein the first application is a Java applet that launches automatically in response to the browser application being opened.   
Nohgawa teaches wherein the first application is a Java applet that launches automatically in response to the browser application being opened.  (Nohgawa, Paragraph [0124], [0118])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nohgawa into Nishikawa in view of Burgess and Chapin because by providing means to select content to be printed will allow the user to visually pick content to be printed and also utilizing different applications will allow a larger range of applications that can be used with the printing system of Nishikawa.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 24.


As per Claim 25, Nishikawa in view of Burgess and Chapin teaches the method of claim 21, 
Nishikawa in view of Burgess and Chapin does not explicitly teach the method further comprising: determining a first transaction type associated with the first print operation.  
Nohgawa teaches the method further comprising: determining a first transaction type associated with the first print operation. (Nohgawa, Figure 8, the type of voucher is considered transaction type)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nohgawa into Nishikawa in view of Burgess and Chapin because by providing means to select content to be printed will allow the user to visually pick content to be printed and also utilizing different applications will allow a larger range of applications that can be used with the printing system of Nishikawa.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 25.

As per Claim 31-32, Claims 31-32 claims the same limitation as Claims 24-25 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claims 24-25.

As per Claim 38-39, Claims 38-39 claims the same limitation as Claims 24-25 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claims 24-25.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/            Primary Examiner, Art Unit 2666